Citation Nr: 1242898	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected right knee patellofemoral pain syndrome with history of medial meniscal tear, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active military service in August 1978, and from July 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2012, and it was remanded at that time for further development.  The claim has now returned to the Board for further appellate consideration.  The Board notes that in its March 2012 Remand, it directed that the RO obtain any outstanding treatment records (VA and private) identified by the Veteran pertaining to her right knee, associate them with the file, and, thereafter, afford the Veteran a VA examination to determine the nature, severity and manifestations of her service-connected right knee disability.  As is discussed in more detail below, the Board finds that VA has substantially complied with the Board's prior remand.  The Veteran's claim has been returned to the Board for further appellate proceedings.  

Representation

When the Veteran filed her claim for an increased rating in September 2007, she was represented by National Association for Black Veterans, Inc.  However, in November 2008, the Veteran submitted a completed VA For 21-22a (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Wisconsin Department of Veterans Affairs.  (See a November 2008 VA Form 21-22a.)  At all times after this submission, Wisconsin Department of Veterans Affairs has acted on the Veteran's behalf in all VA matters.  Accordingly, Wisconsin Department of Veterans Affairs is the Veteran's representative of record.  


FINDING OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected right knee disability has been manifested by complaints of pain, locking, swelling and instability; objectively, the clinical evidence reflects no limitation of extension, no evidence of flexion limited to 30 degrees or less, no instability, and no dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  

2.  The Veteran is less than credible with regard to instability of her right knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee patellofemoral pain syndrome with history of medial meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256 - 5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In VA correspondence dated in November 2007, the Veteran was informed of what evidence was required to substantiate her increased rating claim, and of her and VA's respective duties for obtaining evidence.  Also, this notice informed the Veteran of the criteria for consideration in assigning an effective date and/or disability rating in the event of award of the benefit sought.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  

In light of above, the content of the November 2007 notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), statements of the Veteran, and VA examinations as well as VA and private treatment records.  In particular, as instructed by the Board in the March 2012 remand, the VA Appeals Management Center (AMC) obtained updated VA treatment records dated from November 2008 to the present.  These records have been associated with the Veteran's Virtual VA file.  Additionally, the AMC requested that the Veteran identify any outstanding private treatment records pertaining to her service-connected right knee disability.  In February 2012, the Veteran submitted a private treatment record from J.T.K., M.D., and that record has been associated with the claims file.  In light of above, the Board finds that the RO has substantially complied with the Board's March 2012 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) and D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA examinations with respect to the issue on appeal were obtained in March 2008 and March 2012 with an addendum in April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted by the Board in the March 2012 remand, the March 2008 VA examination report reflects that sufficient testing of the Veteran's right knee could not be completed at that time because of symptomatology associated with a right hip disorder.  Accordingly, in the March 2012 remand, the Board directed that the Veteran be afforded another VA examination in connection with her claim.  The Board finds that the March 2012 VA examination is adequate, as it includes a physical examination of the Veteran, to include a report of her range of motion, and radiology reports.  Although it appears that the Veteran's claims file was not available for review at the time of the March 2012 VA examination, the claims file was later sent to the examiner and reviewed.  This is reflected in an April 2012 addendum.  The examination report contains findings necessary to evaluate the disability under the applicable diagnostic codes rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

As the March 2012 VA examination, to include the April 2012 addendum, is adequate for the purpose of adjudicating the Veteran's claim, the Board finds that the RO has substantially complied with the Board's March 2012 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) and D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Rating the Knee

The Veteran is currently assigned a 10 percent disability rating for her service-connected right knee disability.  The Veteran is currently evaluated under Diagnostic Code 5099-5024, an analogous code for when a disability is not specifically listed in the rating schedule.  An analogous Diagnostic Code is 'built up,' meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be '99.'  38 C.F.R. § 4.27.  Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of affected part, as degenerative arthritis.

Diagnostic Code (DC) 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f).  

DC 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is warranted for leg extension limited to 20 degrees.  A 40 percent evaluation is warranted for leg extension limited to 30 degrees.  A 50 percent evaluation is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

DC 5257, pertaining to other impairments of the knee, provides that recurrent subluxation or lateral instability that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran's service-connected right knee disability is currently evaluated as 10 percent disabling.  In September 2007, the Veteran expressed that she wished to file a claim for an increased evaluation for her service-connected right knee disability.  As the Veteran's claim was received by VA in September 2007, the rating period on appeal is from September 2006, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2012).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  

A September 2006 VA medical record reflects that the Veteran presented for follow-up treatment for a horizontal tear of her right meniscus and moderately severe chondromalacia of the right patella.  At that time, she was not certain whether she wanted to have arthroscopic surgery and debridement of her right knee.  The Veteran reported having right knee pain, and denied locking, catching or giving away.  Upon physical examination, no effusion was noted, and the Veteran had full range of motion with crepitation.  The right knee was mildly tender to palpation to the medial joint line and the patellar grind was negative.  Anterior drawer, and posterior drawer were all negative.  The right knee was stable to varus and valgus stress, and the McMurray's test was negative.  This medical record also notes the Veteran's complaints of and treatment for degenerative joint disease of the left hip, to include a steroid injection.  

VA medical records in July 2007 and August 2007 reflect the Veteran's continued complaints of pain in her right hip and right knee.  The August 2007 VA medical record notes that her right knee "is ok.  It bother her a little bit[,] but her [right] hip is giving her the most trouble."  (See an August 2007 VA medical record.)  

An October 2007 VA medical record reflects that the Veteran presented for physical therapy, reporting right hip and right knee pain secondary to arthritic changes.  Activities increasing symptoms were walking, standing, stair negotiating, and weight bearing activities.  It was noted that the Veteran was employed and was not currently at risk for falls.  The Veteran demonstrated an antalgic gait pattern and a decreased stance on the right lower extremity and ambulated without assistive devices.  

Private treatment records from E.A.T., M.D., dated from May 2007 to October 2007 reflect that the Veteran has difficulty ambulating due to pain caused by arthritis in her right hip.  These records do not address symptomatology associated with the Veteran's service-connected right knee disability.  

The March 2008 VA examination report reflects that the Veteran reported swelling in her right knee at the end of the day and at night which is worse when weight bearing.  The Veteran's right knee pain was reported to be intermittent, approximately three times per week, occurring "only with swelling."  Although the Veteran had a cortisone shot for treatment of her right hip, there was no such treatment for her right knee.  The Veteran reported purchasing an over-the-counter knee brace which could accommodate a heating pad.  She applied heat to her right knee in the evenings, approximately five times per week.  The Veteran used a cane sometimes at work due to right hip pain.  The Veteran reported that driving was difficult due to right knee and right hip pain.  The Veteran endorsed stiffness in the right knee upon awakening and after sitting.  Upon clinical examination, the Veteran's gait was slow, guarded and protective, as she kept her right leg straight.  Her knees were equal in size and there was no redness, warmth or other deformity of the right knee.  She declined to sit in a chair because it was too low and had difficulty lying flat on the examination table due to left hip pain.  She was unable to flex her right knee without reaching and pulling the knee up manually.  Flexion of the right knee was reported by the examiner as less than 45 degrees, and additional range of motion for testing could not be achieved due to the size of the leg, pain and guarding.  During strength of flexion and extension testing, the Veteran experienced a right thigh cramp and was unable to move the right leg for several minutes.  Extension of the right knee minimally aggravated the spasm.  X-rays of the right knee completed at this time showed minimal degenerative changes, manifested by spiking of tibial spines and small spurs, and there was no focal osseous lesion, suprapatellar effusion, joint dislocation or acute traumatic fracture of the knee.  Osteoarthritis of the right knee was diagnosed, and the examiner noted that the Veteran's right knee pain was intermittent, but most of the Veteran's pain and limitation of motion were due to her right hip pain.  Further, due to the limitation of the examination because of the Veteran's severe right hip pain, the examiner opined that re-examination of her right knee after her right hip condition is addressed may benefit her.  (See the March 2008 VA examination report.)  

In June 2008, the Veteran underwent a right total hip arthroplasty.  

A July 2008 VA medical record reflects that the Veteran had been prescribed narcotic medication for pain management after her right hip surgery, and that her right knee was "still bothering her."  

A September 2009 VA medical record shows that the Veteran reported increased knee pain over the past two months with walking and stairs.  The pain was treated with ice, rest, and over-the-counter pain medication.  The Veteran endorsed experiencing pain and denied locking, catching, or giving way.  Upon clinical evaluation, she demonstrated a full range of motion, and there was no effusion in her right knee.  The right knee was tender to palpation at the medial joint line and she reported pain with valgus stress.  Patellar grind and McMurray's testing was negative, and the Veteran's right knee was stable to varus, anterior and posterior drawer testing.  She has a negative McMurray's.

An August 2010 VA medical record reflects that Veteran's reports of increased pain in the medial region of the right knee which worsened with stair usage or extended standing.  The right knee was swollen, but was not warm to touch.  Upon clinical evaluation, there was no clicking, but crepitus was noted.  Range-of-motion findings were not reported in degrees, but the medical professional noted facial grimacing with passive range of motion testing.  

A January 2011 VA magnetic resonance imaging (MRI) test of the Veteran's right knee reflected softening of the articular cartilage around the patella, a small enchondroma at the proximal tibia, moderately advanced patellar chondromalacia and degenerative arthritis which was particularly pronounced within the median ridge and medial facet. The Veteran's right knee ligaments and menisci were intact.  

An October 2011 private treatment records from E.A.T., M.D., reflects that the Veteran reported that her right knee "locked up on her" four days prior, and that she had been experiencing severe pain since that time.  Based on the Veteran's reports, right knee instability, severe right knee pain, difficulty with ambulation and limited range of motion were assessed, although the range of motion of the Veteran's right knee was not expressed in terms of degrees.  The Board notes that that this record does not reflect that instability of the right knee was confirmed upon clinical evaluation.  

A November 2011 VA medical record reflects that the Veteran presented for an initial evaluation consultation for outpatient physical therapy.  At that time, the Veteran reported experiencing right knee pain located on medial and lateral aspects of the inferior patella and superior patella.  The Veteran's right knee pain was present most of the time, was described as "achy" and was reported to be worse than the right hip pain.  While in the supine position, the Veteran was unable to actively flex her right knee, but demonstrated full extension.  Passively, the Veteran's right knee flexion was to 80 degrees.  Strength testing showed hamstring testing was positive on the right and hip flex at 2+/5 as well as knee extension at 0 degrees, knee extension at midrange and knee flexion at 3+/5 on the right.  Toe raises were not performed and the Veteran was unable to complete single leg squats.  Lachman's test was negative, varus valgus stress testing was painful, and the medical professional was unable to assess fully on due to guarding.  Patellar compression was positive in the right knee with light compression, and patellar mobility was within normal limits.  While the Veteran was able to squat with weight bearing on the right leg, she was unable to perform a single limb stance due to pain.  Stair climbing was performed in a step to pattern for ascending/descending.  The Veteran's gait was significantly antalgic with a right trunk lean and genu valgum noted on right more than the left.  

The November 2011 hearing transcript reflects that the Veteran reported instability, weakness, pain, locking, stiffness and swelling of the right knee.  While walking increased her right knee pain, she asserted that instability of the knee did not increase upon this activity.  The Veteran reported that her right knee felt "wobbly" upon standing, and her knee "shifts" inward and sometimes gives out while weight bearing.  Due to weakness in her right knee, the Veteran reported that she negotiates stairs sideways, experiencing pain walking up stairs and instability walking down stairs.  

VA medical records dated in November 2011 and December 2011 reflect that, after the Veteran did not present for physical therapy treatment on several occasions, she was discharged from the VA physical therapy program because of poor compliance with the plan of care.  

The March 2012 VA examination report reflect diagnoses of patellofemoral pain syndrome and osteoarthritis of the right knee.  Although the examiner reported that "imaging studies" showed "degenerative or traumatic arthritis" of the right knee, it was also noted that VA x-rays dated in 2009 and 2012 were "normal."  The Veteran reported experiencing flare-ups of right knee pain "when the weather is bad."  During these flare-ups, the Veteran reported difficulty moving or bending her right knee, and she often held it in an extended position.  Upon clinical testing, the Veteran demonstrated flexion to 90 degrees and full extension with objective evidence of pain at 90 degrees of flexion.  There was no additional limitation of motion upon repetitive motion testing.  The examiner reported that the Veteran demonstrated functional impairment, loss of movement of the right knee, due to pain on motion of the right knee.  Muscle strength was 5/5 upon flexion and extension of the right knee.  Anterior, posterior and medial-lateral stability were normal, and there was no evidence of recurrent patellar subluxation or dislocation.  Although the examiner noted the Veteran's history of left meniscus surgery and a history of a horizontal tear in the right meniscus, no symptoms were observed during the examination of the right knee, to include frequent locking effusion or joint pain.  The examiner noted that the January 2011 MRI reflected moderately advanced patellar chondromalacia, and that the Veteran's right menisci and ligaments were intact.  It was noted that the Veteran occasionally used a knee brace for her right knee disability, and while she regularly used a cane, this was due to her right hip disorder "more than her right knee condition."  

The April 2012 addendum reflects that the March 2012 examiner reviewed the Veteran's complete VA claims file.  

Under the criteria of the DC's enumerated above, in order to warrant the next higher (20 percent) evaluation for limitation of flexion of the right knee, the evidence must reflect that the Veteran's right knee flexion is limited to at least 30 degrees.  Moreover, for a separate compensable evaluation for limitation of extension of the right knee, the evidence must show that the Veteran's right knee extension is limited to 10 degrees or more.  The Board finds, based on the evidence of record, that the Veteran's disability does not warrant a rating in excess of 10 percent based on limitation of flexion or a separate compensable rating based on limitation of extension.  

As noted by the Board in the March 2012 remand, the March 2008 VA examiner stated that the Veteran's reported right knee pain "could be referred from the right hip."  The Board notes that service connection has not been established for the Veteran's right hip disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly, the Board's March 2012 remand directives requested the examiner to differentiate between the symptomatology attributable to the Veteran's service-connected right knee disability as opposed to her right hip disorder.  The March 2012 examiner stated that the Veteran's severe degenerative joint disease of the right hip with total hip replacement likely limited the range of motion of the right knee.  More specifically, the examiner stated that it was at least as likely as not that the Veteran's decreased range of motion and increased pain of the right knee was due to her non-service-connected right hip disorder.  The examiner noted that this opinion was congruent with a prior VA examination report dated in April 2005.  

In light of above, it appears that some of the Veteran's reported right knee symptomatology, pain and limitation of motion, are at least as likely as not due to her non-service-connected right hip disorder as her service-connected right knee disability.  Even if the Board were to attribute the Veteran's demonstrated limitation of motion of her right knee to her service-connected right knee disability, the range-of-motion findings, to include upon repetitive motion testing and in consideration of the Veteran's complaints of pain on motion, do not approximate the criteria of a 20 percent disability rating for limitation of flexion under DC 5260 or a separate, compensable rating based on limitation of extension under DC 5261.  

The Board has considered the Veteran's contentions that she has pain throughout ranges of motion of her right knee during the appeal.  The Board acknowledges the Veteran's complaints as to difficulty negotiating stairs, increased right knee pain when doing so, and that the Veteran uses a knee brace and an assistive device to walk.  Despite the foregoing, the Board finds it extremely significant that throughout the appellate time period the Veteran exhibited normal muscle strength and tone, without evidence of atrophy, which demonstrates that the Veteran is able to use her right knee.  While acknowledging that the right knee range of motion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Significantly, the March 2012 examiner did not note additional loss of function with repetitive use.  There was pain on use and less movement than normal, but no weakened movement, excess fatigability, incoordination, or interference with sitting, standing, and weight bearing.  As the Court noted in Mitchell v. Shinseki, Id., a Veteran is not entitled to the maximum disability ratings under DCs 5260 and 5261 simply because he or she exhibits pain throughout range of motion.  Moreover, as previously noted, the March 2012 examiner opined that the Veteran's right knee pain is at least as likely as not due to her non-service-connected right hip disorder as her service-connected right knee disability.  

The Board has considered whether any other diagnostic code is applicable during the entirety of the appeal.  The Board acknowledges that instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  Since DC 5257 is predicated on instability, rather than limitation of motion, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The Board notes, however, that the competent clinical evidence of record is against a finding that the Veteran had instability of the right knee during the pendency of the appeal.  The Board notes that the Veteran has reported instability of her right knee; however, her reports of the sensation of his knee giving way or instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record is against a finding of instability.  Specifically, in September 2006 and September 2009, the Veteran denied locking, catching or giving away.  Also, anterior and posterior drawer tests were negative, the right knee was stable to varus and valgus stress, and the McMurray's test was negative.  Also, the November 2011 VA medical record reflects that the Lachman's test was negative.  These findings are also consistent with the March 2012 VA examination report reflecting that there was no anterior, posterior or medial-lateral instability of the Veteran's right knee.  The Board finds that these objective findings are more probative than the Veteran's subjective complaints made for rating purposes.  While there is evidence that the Veteran occasionally uses a brace on her right knee, there is no indication that this brace functions to support or stabilize the right knee.  As the evidence above, to include the March 2012 VA examination report, reflects that the Veteran's right knee was found to be stable upon clinical evaluation, the Board concludes that the Veteran's assertions that her right knee is unstable are less than credible, and thus, a separate rating for instability is not warranted. 

Further, DC 5256 is not applicable because the Veteran has not had ankylosis of the knee.  A rating under DC 5258 is also not warranted.  Although the Veteran has averred that she has had locking and there is evidence of right knee effusion, there is no clinical evidence of dislocated right knee cartilage.  To the contrary, although there is evidence of a horizontal tear of the right meniscus, the January 2011 VA MRI report reflects that the Veteran's right knee ligaments and menisci are intact.  A rating under DC 5259 is not warranted as there is no evidence of removal of cartilage of the right knee, although the Veteran did undergo surgery in 2004 for repair of left knee cartilage.  A rating under DC 5262 is not warranted as there is no evidence of nonunion or malunion of tibia and fibula.  A rating under DC 5263 is not warranted as there is no evidence of genu recurvatum.  

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against an evaluation in excess of 10 percent for the service-connected right knee disability at any time during the during the appeal period.  Because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the service-connected right knee disability, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to her service-connected right knee disability.  Therefore, a further analysis under Thun is not warranted.   

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  The record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  To the contrary, the record reflects that the Veteran is employed and is able to perform adequately at work.  (See e.g., March 2008 and March 2012 VA examination reports.)  Moreover, the Veteran has not alleged that she is unable to has secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome with history of medial meniscal tear is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


